Citation Nr: 1616611	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  07-09 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability, to include residuals of "nerve injury" to the right shoulder.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a low back disability, claimed as lumbosacral strain.

4.  Entitlement to service connection for degenerative disc/degenerative joint disease of the cervical spine, claimed as the residual of a neck injury.

5.  Entitlement to service connection for a bilateral knee disability.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to April 1986, and died in July 2009.  The appellant is his surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This case was previously remanded by the Board in February 2009, prior to the Veteran's death.  His surviving spouse was approved by the agency of original jurisdiction (AOJ) as his substitute claimant in February 2014.  

Regarding the claim for the right shoulder disorder, the AOJ denied entitlement to service connection for the residuals of nerve injury to the right shoulder, as well as nerve injury to the right forearm, in a December 2004 rating decision and the Veteran did not appeal the decision.  The present claim for a right shoulder disorder was initially characterized as whether new and material evidence had been received to reopen the claim.  However, pursuant to the February 2009 remand, a pertinent service department record (namely the service separation examination report) was added to the record.  As the service record was in existence at the time of the December 2004 decision but not before VA at that time, the claim is no longer characterized as a petition to reopen a claim of service connection as the claim requires de novo review.  38 C.F.R. § 3.156(c).  

The issues of entitlement to service connection for right and left shoulder disorders, as well as bilateral knee disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the Veteran's cervical spine degenerative disc disease is related to his active military service.  

2.  Resolving all doubt in the Veteran's favor, the Veteran's lumbar spine degenerative disc disease is related to his active military service.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, cervical spine degenerative disc disease was incurred in active service.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  By extending the benefit of the doubt to the Veteran, lumbar spine degenerative disc disease was incurred in active service.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, the claims for service connection for cervical and lumbar spine disorders are granted in full.  Thus, any deficiency in VA's compliance with respect to those issues is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

II.  Service Connection

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 3.304.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The appellant contends that the Veteran's cervical spine disorder stems from a motor vehicle accident in service.  She also contends that the Veteran's lumbar spine disorder began in service.    

VA outpatient treatment records demonstrate that the Veteran had disabilities in the cervical and lumbar spines prior to his death.  In this regard, a February 2005 VA magnetic resonance imaging (MRI) report noted cervical spine degenerative disc disease.  Similarly, a March 2009 VA outpatient treatment record documented degenerative changes in the lumbar spine at L5/S1.  Thus, the requirement for a current disability is met for each of the claimed disorders. 

Next, regarding the requirement of an in-service incurrence, service treatment records document a motor vehicle accident in January 1983 which resulted in cervical strain.  Service treatment records also indicate that the Veteran reinjured his neck in June 1983 when he was hit in the back of the head with a log and pulled neck muscles.  Service treatment records also document complaints of back pain in February 1985.  Thus, the Board finds that the requirement for in-service incurrence or injury is met with respect to each claim. 

Regarding proximate cause of the neck and back disabilities, the Board finds the evidence is at the very least, in equipoise.  

As an initial matter, the Board acknowledges that there is not a competent medical opinion of record linking the neck and back disabilities to service; however, as discussed above, service connection may be granted on the basis of continuity of symptomatology with respect to certain chronic disabilities, such as arthritis, listed under 38 C.F.R. § 3.309.

In this case, the Veteran offered competent and credible lay statements regarding continuity of neck and back symptomatology in and since service.  Lay statements are competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran was competent to report continuous neck and back symptoms since service as this required only personal knowledge as it came to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Further, the Veteran made such statements in association with treatment, prior to filing a claim for service connection of the disabilities.  In this regard, in October 2005, the Veteran reported to a VA treating clinician that his neck and back had been hurting for about 20 years.  He also described pain radiating from the neck and back.  The Board finds that the Veteran's statements made to the clinician while seeking treatment are credible as it does not appear that the treatment was sought merely to bolster the service connection claim.  The treating clinician did not indicate any doubt as to the Veteran's symptoms or statements as to chronicity.  Further, the evidence does not demonstrate that there was any intervening neck or back injury between service separation and the time that the Veteran filed his claims for service connection for neck and back disabilities. 

For all of the foregoing reasons, the Board finds the Veteran's statements regarding continuity of symptomatology to be both competent and credible, and places a high probative value on such statements.

Weighing against both claims is the June 2006 VA examiner's opinion that the Veteran's disabilities were less likely than not related to military service.  The examiner explained that the basis for the opinion with respect to both issues, was the disparity in time between when the Veteran was last treated (back pain in 1986, and neck pain in 1983) and the treatment in 2004.  However, the June 2006 VA examiner failed to fully consider and discuss the Veteran's complaints that his symptoms began in service, or address why it was significant that the Veteran had not sought treatment between service and 2004.  Additionally, the June 2006 VA examiner diagnosed a lumbosacral strain and rendered a negative nexus opinion without the benefit of the March 2009 a VA X-ray which revealed a diagnosis of degenerative changes in the lumbar spine at the L5/S1 level with intervertebral disc space narrowing.  The March 2009 X-ray report also noted that evidence of bony metastatic disease was not demonstrated.  As the June 2006 examiner's opinion did not adequately address the Veteran's lay statements regarding continuity of symptomatology and was rendered without the benefit of the March 2009 X-ray, the Board finds that the VA opinion is incomplete and of limited probative value with respect to both claims. 

The Board has weighed the evidence in favor of, and against, the claims and finds that it is at least in equipoise with respect to a relationship between the Veteran's neck and back disabilities and service.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also, 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Considering the totality of the evidence and resolving all reasonable doubt in the appellant's favor, the Board concludes that service connection for back and neck disabilities, is warranted.  See 38 U.S.C.A. § 5107(b).  


ORDER

Service connection for a cervical spine disability, is granted. 

Service connection for a lumbar spine disability, is granted. 


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim for entitlement to service connection for left and right shoulder disorders, and bilateral knee disorders, can be properly adjudicated.  

With respect to the left and right shoulder disorders, the Board remanded the claims in February 2009 for a VA examination and/or opinion.  A VA opinion was obtained in November 2015.  Unfortunately, for the reasons explained below, the November 2015 VA opinion is inadequate.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

By way of background, the December 2004 rating decision denied two separate claims regarding the right arm: service connection for residuals of a right lower arm injury as well as for a nerve injury of the right shoulder.  The AOJ found, with respect to both claims, that the nerve injuries affecting the right arm were not aggravated by service.  Then in February 2006, the Veteran filed a claim for "cyst on back under right shoulder blade and associated nerve damage."  A lipoma under the right shoulder blade was removed during service.  In August 2006, the AOJ granted service connection for the scarring associated with the removal of the lipoma.  However, the August 2006 rating decision denied the claim for service connection for a nerve injury of the right shoulder (claimed as a cyst with associated nerve damage), because the evidence submitted was not new and material.  As noted in the Introduction, the claim is now being considered on a de novo basis.

A review of the Veteran's July 1980 service entrance examination report contains a notation of "status post wringer injury to right forearm, normal function" but found the upper extremities and neurologic systems to be normal.  Associated test results dated in July 1980 regarding fitness for service noted that the Veteran had surgery with repair of the radial artery and radial nerve, multiple debridements and skin grafting.  

While the November 2015 VA examiner addressed the notation of the pre-existing right forearm nerve injury, the examiner did not specifically address whether there was clear and unmistakable evidence of a pre-existing disabilty or  whether there was clear and unmistakable evidence that any such pre-existing disability was not aggravated by service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 3-2003.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  As such, an addendum opinion is required.  

Additionally, the examiner addressed the lipoma removal and determined that the lipoma was not related to the Veteran's right shoulder.  However, the examiner did not discuss whether there was any nerve injury associated with the lipoma removal.  Such should be addressed on remand. 

Regarding the claimed left shoulder disorder, it appears that the November 2015 VA examiner was not fully aware of the facts of the case.  In this regard, the November 2015 VA examiner opined that the Veteran did not have a left shoulder disability at any time but rather had referred pain in the left shoulder associated with cancer.  However, a review of the file, reveals an August 2005 VA outpatient treatment record which noted the Veteran's complaints of having had left shoulder pain for 20 years.  Also in August 2005, a VA treatment record noted a diagnosis of left shoulder entrapment syndrome.  As the Veteran reported a 20 year history of left shoulder pain, which would have dated back to service, and was diagnosed with a left shoulder disability, an addendum opinion is required to address whether there is a nexus between the left shoulder entrapment syndrome and service.  In this regard, unfortunately, entrapment syndrome is not one of the chronic disabilities for which service connection may be granted on the basis of continuity of symptomatology.  See Walker, supra. 

With respect to the claimed bilateral knee disabilities, a VA examination was conducted in June 2006.  The VA examiner diagnosed bilateral retropatellar pain syndrome, noting that while a May 2005 X-ray showed minimal spurring of both patella there were no definite arthritic changes.  The examiner rendered a negative nexus opinion but did not provide any rationale for the opinion.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, an addendum opinion is required. 

Prior to obtaining the addendum opinions, the AOJ should give the appellant another opportunity to provide additional information and/or evidence pertinent to the claims.  Thereafter, the AOJ should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Send to the appellant and her representative a letter requesting that the appellant provide additional evidence if desired, as well as sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Obtain all identified evidence not currently of record, following the procedures set forth in 38 C.F.R. § 3.159.

2.  Following the association of any records received as a result of paragraph 1, return the case to the November 2015 VA examiner for an addendum opinion to determine the nature and etiology of the claimed nerve injury of the right shoulder/forearm.  The electronic claims file should be made available for review.

The examiner should address the following:  

a)  Identify all nerve disabilities affecting the right shoulder or arm.  Also indicate whether a nerve disability resulted from the in-service lipoma removal. 

b)  Identify any disability of the right arm (claimed as nerve disability of the right shoulder) that clearly and unmistakably pre-existed service. 

c)  For any disability found to have clearly and unmistakably pre-existed service, opine as to whether there is clear and unmistakable evidence that the pre-existing disability did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service. 

d)  If there was an increase in the severity of the any pre-existing disability, offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease. 

e)  If it is determined that any disability identified in paragraph (a) above did not clearly and unmistakably pre-exist service and/or was not clearly and unmistakably aggravated by service (including any nerve disability associated with the lipoma removal), offer an opinion as to whether it is at least as likely as not that any such disability, had its onset in, or is otherwise related to, the Veteran's service.

In offering any opinion, the examiner must consider the full record, to include service treatment records, post-service treatment records, and the lay statements of record.  The rationale for any opinion offered should be provided. If the examiner cannot provide a requested opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  

3.  Following the association of any records received as a result of paragraph 1, return the case to the June 2006 VA examiner who conducted the examination regarding the Veteran's claimed bilateral knee disorder, to determine the nature and etiology of his claimed bilateral knee disorder(s).  If the examiner is no longer available, seek an opinion from another qualified clinician.  The electronic claims file should be made available for review.

The examiner is asked to answer the following questions: 

a)  Identify all left and right knee disabilities present since the filing of the claim in January 2006, or shortly before, including bilateral patellar syndrome, even if the disorder subsequently resolved. 

b)  For each diagnosed disorder, offer an opinion as to whether it is at least as likely as not that such had its onset in, or is otherwise related to, the Veteran's service. 

In offering any opinion, the examiner must consider the full record, to include service treatment records, post-service treatment records, and the lay statements of record.  The rationale for any opinion offered should be provided. If the examiner cannot provide a requested opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


